Kupferman, J.,
dissents in part in a memorandum as follows: I would annul the determination with respect to the period 1963 through 1971 and with respect to all interest and penalties. While the tax authorities cannot be foreclosed for the future from correcting an erroneous determination, although they carry an additional burden (Matter of New York Botanical Garden v Assessors of Town of Washington, 55 NY2d 328), where manifest injustice would otherwise result, the doctrine of equitable estoppel may be applied against the tax authorities in exceptional circumstances. (Matter of 1555 Boston Rd. Corp. v Finance Administrator of City of N. Y., 61 AD2d 187.) This case presents such exceptional circumstances. By letter dated July 19, 1971, the Finance Administration of the City of New York granted petitioner-appellant’s application for an exemption from commercial rents or occupancy tax. That letter informed appellant, after the filing of a tax return1 that it was not required to file returns pursuant to title L of chapter 46 of the Administrative Code of the City of New York, inasmuch as it did not appear to the Finance Administration that appellant occupied the premises to conduct a “trade or business”. This letter constitutes both a determination and an estoppel up to and including the taxable year involved. Had appellant filed returns instead of relying on the determination by the Finance Administration that such filings were not required, the limitations period contained in the enabling legislation (L 1963, ch 257, § 1, subd [10])2 would preclude further assessment on any *609nonfraudulent return after the expiration of three years from the date of filing. At the very least, appellant should not be assessed interest and penalties in light of its reliance on the 1971 determination by the Finance Administration.

. The findings of the Department of Finance stated that no tax returns were filed. The petitioner-appellant contends that they were filed and here submits copies, but this court refuses to enlarge the record. Perhaps the matter should be referred back to the Department of Finance.


. That subdivision provides: “Except in the case of a wilfully false or fraudulent return with intent to evade the tax, no assessment of additional tax shall be made after *609the expiration of more than three years from the date of the filing of a return, provided, however, that where no return has been filed as provided by law the tax may be assessed at any time.” (See, also, Tax Law, §§ 1083, 1242 for similar limitation provisions.)